Holden, J.,
delivered the opinion of the court.
The appellant Mrs. Melsie Spivey, instituted proceedings in the circuit court of Winston county against *642the appellee, H. H. Eodgers, under section 225, Code of 1906, to recover the sum of one hundred and eighty-five dollars with interest and damages thereon, for money alleged to have been received and collected for her by the appellee while acting for her as an attorney at law in a suit on an insurance policy. The defendant Eodgers moved the court to dismiss the suit because the amount of one hundred and- eighty-five dollars claimed was below the jurisdiction of the circuit court, and that the suit could not be maintained under section 225, Code of 1906, because the plaintiff did not come into court by summary motion, but that the pleading filed by the plaintiff is a declaration in assumpsit, demanding a sum less than two hundred dollars. Upon this ground the circuit judge sustained the motion and dismissed the cause, from which judgment this appeal is prosecuted here.
The written pleading filed by the plaintiff in the court below, which the appellee claims is a declaration, and the appellant contends is a summary motion, and which dispute presents the only question to be decided in the case, we here set out:
“The plaintiff, by her attorney, sues the defendant for that, to wit: That in the year, 1911, in the circuit court of said county, this plaintiff had pending a certain suit against the Penn Mutual Life Insurance Company, on policy for one thousand dollars on her deceased husband’s life, payable to this complainant; that she employed the defendant as her attorney to collect said money from said insurance company; that said defendant as attorney in the premises, was to receive for and as his fee the sum of ten per cent upon the amount realized on said policy; that suit was instituted in the circuit court of said county, and judgment was rendered in said court for the sum of one thousand dollárs in favor of plaintiff, from which judgment the insurance company appealed to the Supreme Court, on or about the--day of--, 1911, and while said cause *643was then pending in the said Supreme Court, the said cause was compromised hv said insurance company, paying the defendant, H. H. Eodgers,- as her attorney, the sum of six hundred and fifty dollars, out of which said defendant was authorized and entitled to hold out as his fee under the contract the sum of sixty-five dollars; that on said compromise, said defendant in September^ 1912, paid plaintiff the sum of four hundred dollars, leaving still due her the sum of one hundred and eighty-five dollars, for which said defendant is still due her.
“Plaintiff avers that at the time of the institution of her said suit, the defendant, H. H. Eodgers, was an attorney at law, practicing in this court, and the time of the payment of said four hundred dollars to plaintiff, he was an attorney at law, and that he came into the possession of said sum of six hundred and fifty dollars, he was an attorney at law, and his failure and refusal, when demanded, to pay over to "this plaintiff said sum of one hundred and eighty-five dollars, when demanded, was and is .a breach of his duty as an attorney at law.
“Plaintiff therefore, by her attorney, now makes motion against said defendant, and demands judgment against said defendant as an attorney at law in the premises, for the said sum of one hundred and eighty-five dollars, with six per cent interest per annum to date of judgment and ten per cent on said sum of principal and interest, .as damages in these premises, and that defendant be directed, as an attorney at law, to pay over to plaintiff instanter or within such reasonable time to be fixed by the court as under the facts and circumstances may appear just and reasonable.
“[Signed] H. L. Austin,
“Attorney for plaintiff.”
The pleading in question is inartistically drawn, and bears many of the earmarks of a declaration, but we have no hesitancy in saying that it is a substantial compliance with the requirements of section 225, Code *644of 1906, and is a summary motion against the attorney to pay over money collected for his client; and the defendant in the lower court should have been required to answer the motion and show why the remedy afforded by the statute in such cases should not be invoked against him, under the a’leged facts set up in the motion presented by the appellant.
The judgment of the lower court is reversed, and the cause remanded.

Reversed and remanded.